Citation Nr: 0819688	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-30 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment for unauthorized medical expenses for 
inpatient treatment in a private facility from  December 5 to 
10, 2005.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from July 1970 to July 1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2006 decision of the Department of Veterans 
Affairs (VA) Medical Center (VAMC) in Gainesville, Florida, 
which denied the veteran's claim.

The record raises the issues of entitlement to service 
connection for vascular dementia, residuals of a myocardial 
infarction, and a vertebral basilar insufficiency with 
stenosis.  Additionally, the issue of entitlement to a 
permanent and total disability evaluation for pension 
purposes has been presented.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the Bay Pines, Florida VA 
Regional Office for appropriate consideration.  
 

REMAND

The provisions of 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008), clearly dictate that to perfect an appeal a claimant 
or his duly authorized representative must file a timely 
notice of disagreement.  Only then may VA issue a statement 
of the case, and only then may a claimant or his duly 
authorized representative perfect an appeal.  

In this case, in February 2006 the Gainesville, Florida VA 
Medical Center denied entitlement to payment for unauthorized 
medical expenses for inpatient treatment in a private 
facility from  December 5 to 10, 2005.  In March 2006, the 
appellant's spouse attempted to file a notice of 
disagreement.  Significantly, however, the veteran's spouse 
has not been granted a power of attorney to represent the 
veteran before VA, i.e., a VA Form 21-22 has not been 
submitted appointing the veteran's spouse as his 
representative.  Hence, VA may not recognize her March 2006 
statement as a valid notice of disagreement, and the VA 
Medical Center's issuance of a statement of the case in July 
2006 was premature.  

The Board finds, however, that it may recognize the veteran's 
signature on a VA Form 9, which was received in July 2006 as 
a valid notice of disagreement.  Hence, this case must be 
remanded for a statement of the case to be issued.  If and 
only if, the veteran thereafter submits a substantive appeal, 
will the Board be able to exercise jurisdiction over this 
claim.  38 U.S.C.A. § 7105.

Accordingly, this case is REMANDED for the following action:

The VA Medical Center must issue a 
statement of the case to the veteran on 
the issue of entitlement to payment for 
unauthorized medical expenses for 
inpatient treatment in a private facility 
from  December 5 to 10, 2005.  The 
veteran must be informed of the specific 
requirements to perfect an appeal with 
respect to this issue.  If, and only if, 
the veteran perfects an appeal with 
respect to this matter, the VA Medical 
Center should then ensure that any 
indicated development is completed before 
the case is returned to the Board.  Such 
development includes submission of the 
evidence used to verify that the veteran 
had access to other health coverage 
(e.g., Medicare, Medicaid, CHAMPUS, Blue 
Cross/Blue Shield, etc.) in December 
2005.  

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case, either favorable or 
unfavorable, at this time, as the purpose of this REMAND is 
to ensure due process.  The veteran need take no action 
unless otherwise notified.  VA will notify him if further 
action is required on his part.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


